Citation Nr: 0711653	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-07 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine prior to October 19, 2004.

2.  Entitlement to a disability rating greater than 40 
percent for spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine from October 19, 2004 to 
February 10, 2006. 

3.  Entitlement to a disability rating greater than 60 
percent for spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine since February 10, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from January 1985 to October 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The case returns to the Board following 
remands to the RO in September 2003 and May 2005.   

In February 2005, the RO granted an increased rating of 40 
percent for spondylolisthesis, grade II, with degenerative 
disc disease effective October 19, 2004, which the veteran 
appealed.  In April 2006, the RO granted an increased rating 
of 60 percent for spondylolisthesis effective February 10, 
2006.

The veteran testified before the undersigned at a Board 
hearing in September 2002.  A transcript of that hearing is 
associated with the claims folder.
 

FINDINGS OF FACT

1.  From October 20, 1987 to October 19, 2004, the evidence 
shows subjective complaints of frequent low back pain and 
occasional right leg numbness with pain increasing with 
prolonged sitting or standing, pain upon bending forward and 
climbing stairs, and objective evidence of fairly normal 
range of motion of the lumbar spine; there was no objective 
weakness or neurological abnormality, although mild muscle 
spasm and tenderness to percussion were noted. 

2.  From October 19, 2004 to February 10, 2006, the evidence 
shows subjective complaints of daily pain with numbness 
radiating into the veteran's right leg and recurring 
exacerbations about 2 to 3 times per week as well as 
objective evidence of a below normal range of motion, with 
forward flexion limited to 20 degrees, extension limited to 5 
degrees, and rotation limited to 15 degrees in both 
directions; there was no objective indication of severe low 
back disability with recurring, but infrequent, 
exacerbations; there was no evidence of significant 
neurological manifestation or evidence of spasm or other 
symptoms.      

3.  As of February 10, 2006, the evidence shows subjective 
complaints of daily pain and numbness which increases with 
prolonged sitting and flare-ups every 2 weeks as well as a 
tingling sensation that radiates down his right leg and foot; 
there was no objective indication of weakness, although there 
was tenderness and lumbar paravertebral muscle spasm with 
forward flexion limited to 20 degrees, extension limited to 
15 degrees, and rotation limited to 25 degrees .      


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine prior to October 19, 2004 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

2.  The criteria for a disability rating greater than 40 
percent for spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine prior to February 10, 2006 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

3.  The criteria for a disability rating greater than 60 
percent for spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine since February 10, 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Code 5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Greater than 20 Percent Prior to October 
19, 2004

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's spondylolisthesis, grade II, with degenerative 
disc disease of the lower spine is currently rated as 10 
percent disabling from October 20, 1987 to January 24, 2000; 
as 20 percent disabling from January 24, 2000 to October 19, 
2004; as 40 percent disabling from May October 19, 2004 to 
February 10, 2006; and as 60 percent disabling from February 
10, 2006 to the present.  During the pendency of the 
veteran's appeal, VA promulgated new regulations for the 
evaluation of intervertebral disc syndrome, 38 C.F.R. § 
4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. 
Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  
Later, VA promulgated new regulations for the evaluation of 
the remaining disabilities of the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified 
at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic 
codes and create a general rating formula for rating diseases 
and injuries of the spine, based largely on limitation or 
loss of motion, as well as other symptoms.  The Board notes 
that the veteran's current 60 percent evaluation effective 
February 10, 2006 is based upon the rating schedule in effect 
prior to September 2002 under Code 5293.

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000; see Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-2003.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed both sets of amendments 
in its February 2005 and May 2006 supplemental statement of 
the case.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The previous version of Code 5293 provides for a 20 percent 
rating for intervertebral disc syndrome that is moderate with 
recurring attacks.  A 40 percent rating is assigned when the 
disability is severe, with recurring attacks with 
intermittent relief.  A maximum evaluation of 60 percent is 
in order for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  38 C.F.R. § 4.71a, Code 5293 (in 
effect prior to Sept. 23, 2002).  

As amended, intervertebral disc syndrome is rated under Code 
5243.  38 C.F.R. § 4.71a (2006).  Under Code 5243, 
intervertebral disc syndrome can be evaluated under either 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25. 

According to the General Rating Formula for Diseases and 
Injuries of the Spine, the disability is assessed with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  In pertinent part, a 20 
percent rating is assigned for disability of the 
thoracolumbar spine when forward flexion is greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion is not greater than 120 degrees; or, there is 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is awarded when forward flexion of the thoracolumbar spine is 
30 degrees or less; or, when there is favorable ankylosis of 
the entire thoracolumbar spine.  If there is unfavorable 
ankylosis of the entire thoracolumbar spine, a 50 percent 
rating is in order.  

Note (1) to the General Rating Formula for Diseases and 
Injuries of the Spine states that any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, will be evaluated separately, 
under an appropriate diagnostic code.  Note (2) sets forth 
the normal ranges of motion for the spine for purposes of 
disability evaluation.   

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  With incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, a 40 percent 
evaluation is warranted.  A maximum rating of 60 percent is 
assigned with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Note (1) 
defines an "incapacitating episode" as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  VA has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under Code 5293.  
VAOPGCPREC 36-97. 

Initially, the Board finds that the initial 20 percent 
disability rating effective from October 20, 1987 to October 
19, 2004 must be continued.  As reflected in the November 
1991 VA examination report, the veteran had fairly normal 
range of motion of the lumbar spine, and there was no 
objective indication of palpable tenderness in the 
lumbosacral spine region and no sensory or motor deficit 
noted.  At that time, the veteran described frequent low back 
pain and occasional right leg numbness, with pain increasing 
with prolonged sitting or standing.  In the May 2001 VA 
examination report, the veteran had fairly normal range of 
motion of the lumbar spine, although there was tenderness in 
the left paravertebral area and over both sacroiliac joints.  
The veteran also described back pain on a daily basis which 
is aggravated by prolonged standing or sitting.  Based on 
this evidence, the Board cannot conclude that the overall 
disability picture more closely approximated the severe 
disability, with recurring attacks with intermittent relief, 
needed for a 40 percent rating under Code 5293 prior to 
October 19, 2004.  38 C.F.R. § 4.7.  

The Board notes that applying the amended criteria of Code 
5243 for the pertinent time period prior to October 19, 2004 
does not yield a higher evaluation than the 20 percent 
currently assigned.  Specifically, when considering the 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine, the evidence does not reflect 
sufficient limitation of motion or ankylosis of the 
thoracolumbar spine to warrant an increase.  Similarly, 
evaluation of the disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
offers no opportunity for an increase.  There has been no 
reported period of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician to warrant a 
rating greater than 20 percent prior to October 19, 2004.  38 
C.F.R. § 4.7.      

Disability Rating Greater than 40 Percent from 
October 19, 2004 to February 10, 2006

Similarly, the Board finds that the 40 percent disability 
rating effective from October 19, 2004 to February 10, 2006 
must also be continued. Id.  The October 19, 2004 VA 
examination indicated that the veteran's range of motion was 
limited, with forward flexion to 20 degrees, extension to 5 
degrees, and rotation to 15 degrees in both directions.  The 
examiner noted that the veteran experiences daily pain with 
numbness radiating into his right leg and foot and recurring 
exacerbations about 2 to 3 times per week, consistent with 
the criteria for a 40 percent evaluation. Id.  However, there 
continues to be no evidence of significant neurological 
manifestations or evidence of spasm or other symptoms, such 
that the overall disability picture does not more closely 
approximate the criteria for a 60 percent rating until the 
February 10, 2006 VA examination, where the veteran was 
diagnosed with a severe limitation of motion characterized by 
10 degrees of forward flexion, lateral bending, and lateral 
rotation of the spine. Id.  Based on this evidence, the Board 
cannot conclude that the overall disability picture more 
closely approximated the pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, needed for a 60 percent rating under the previous 
version of Code 5293 prior to February 10, 2006.  38 C.F.R. § 
4.7.  

The Board notes that applying the amended criteria of Code 
5243 for the time period from October 19, 2004 to February 
10, 2006 does not yield a higher evaluation than the 40 
percent currently assigned.  Specifically, when considering 
the disability under the General Rating Formula for Diseases 
and Injuries of the Spine, the evidence does not reflect 
sufficient limitation of motion or ankylosis of the 
thoracolumbar spine to warrant an increase.  Similarly, 
evaluation of the disability under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
offers no opportunity for an increase.  There has been no 
reported period of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician to warrant a 
rating greater than 40 percent from October 19, 2004 to 
February 10, 2006.  38 C.F.R. § 4.7.      

Disability Rating Greater than 60 Percent After February 10, 
2006

The veteran's spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine is currently evaluated as 60 
percent disabling under Code 5293, the maximum schedular 
rating under that Code.  However, the amended version of Code 
5293 provides that intervertebral disc syndrome be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
indicates that chronic orthopedic and neurologic 
manifestations should be rated separately under the most 
appropriate diagnostic code.  67 Fed. Reg. at 54,349 (to be 
codified at 38 C.F.R. pt. 4).  

The Board notes that other diagnostic codes provide for a 
rating greater than 60 percent.  However, there is no 
evidence of vertebral fracture, ankylosis of the spine, or 
ankylosis of the lumbar spine to warrant consideration of 
Codes 5285, 5286, or 5289, respectively.  38 C.F.R. § 4.71a 
(2001); see Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation 
and evidence).

Under the amended criteria, intervertebral disc syndrome, 
Code 5243, may be rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  There is no higher rating than 60 
percent under the criteria for disability of the lumbar 
segment of the spine.  Under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the maximum schedular rating is 60 percent.  38 
C.F.R. § 4.71a (2005).     

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a rating greater than 60 percent.  38 C.F.R. 
§ 4.7.  First, the February 2006 VA examination found no 
evidence of unfavorable ankylosis of the lumbar spine; thus, 
on the basis of limitation of motion alone, not more than a 
40 percent rating could be assigned.  

Considering the orthopedic and neurologic manifestations, the 
VA examination report reflects limitation of motion of the 
lumbar spine and additional medical records reflect findings 
of sciatic pathology.  Code 5292 provides for evaluations of 
10, 20, and 40 percent for limitation of motion of the lumbar 
spine that is slight, moderate, or severe, respectively.  38 
C.F.R. § 4.71a.  Examination in October 2004 reveals lumbar 
spine forward flexion limited to 20 degrees and backward 
extension limited to 5 degrees.  The Board finds that these 
results represent significant deviation from normal lumbar 
spine motion that is most appropriately characterized as 
severe, resolving doubt in the veteran's favor.  38 C.F.R. § 
4.3.  Therefore, a 40 percent rating is in order.  As noted 
previously, the current schedular criteria does not provide 
for a rating in excess of 40 percent for limited motion of 
the lumbar segment of the spine and there clearly is no 
ankylosis present.    

Disabilities of the peripheral nerves are evaluated under 38 
C.F.R. § 4.124a based on findings of complete paralysis or 
varying degrees of incomplete paralysis.  This regulation 
section specifies that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Under Code 8250, an 80 percent rating is 
assigned when there is complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement is 
possible of muscles below the knee, and flexion of the knee 
weakened or (very rarely) lost.  When there is incomplete 
paralysis of the sciatic nerve, a 60 percent rating is in 
order when disability is severe, with marked muscular 
atrophy.  Incomplete paralysis of the sciatic nerve that is 
moderately severe, moderate, or mild, is assigned a 40, 20, 
or 10 percent rating, respectively.   

The veteran subjectively complains of numbness in his right 
leg as well as periods of numbness of the entire right side 
of his body (excluding the face).  The October 2004 VA 
examination report indicates that his right calf muscle is 
mildly atrophic 11 inches at 8 inches below the knee while 
the left calf is 12.5 inches.  The report characterizes the 
numbness as including the entire right leg encompassing upper 
and lower roots, not fitting a radicular pattern.  A February 
2006 VA examination report revealed that deep tendon reflexes 
in the arms and legs were 2+ and symmetrical and that there 
was no weakness.  There was no peripheral sensory loss or 
sensory loss around the buttocks.  Physical examination in 
February 2006 reveals right leg straight leg raise testing to 
be positive at 30 degrees.  Given this evidence, the Board 
cannot conclude that the overall disability picture from 
sciatic nerve pathology warrants more than a 20 percent 
rating.  38 C.F.R. § 4.7.  Thus, combining the ratings 
assigned for orthopedic and neurologic manifestations as 
provided by Code 5293 would not result in a disability rating 
greater than 60 percent since February 10, 2006.  See 38 
C.F.R. § 4.25 (combined ratings table).    

As 60 percent is the maximum schedular rating under all other 
applicable codes, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 60 
percent for spondylolisthesis, grade II, with degenerative 
disc disease of the lumbar spine after February 10, 2006.  38 
C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence or allegation of exceptional or 
unusual circumstances, such as frequent hospitalization or 
marked interference with 


employment, to suggest that the veteran is not adequately 
compensated by the regular rating schedule.  VAOPGCPREC 6-96.  
The veteran is employed and only misses work approximately 6 
days out of the year due to severe flare-ups.  In summary, 
the Board finds that the preponderance of the evidence is 
against a disability rating in excess of 20 percent for 
spondylolisthesis, grade II, with degenerative disc disease 
of the lower spine prior to October 19, 2004 and or a rating 
in excess of 40 percent prior to February 10, 2006.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated November 2002 and 
September 2005, as well as the February 2005 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the February 2005 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  

Although the veteran was not informed by the RO to provide 
all relevant evidence in his possession prior to the July 
2001 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided with such notice by letter dated September 2005.  
Accordingly, the Board finds that the RO has provided all 
required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a 


service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was notified of what type 
of information and evidence was needed to substantiate his 
claim for an increased rating and the requirements for 
establishing an effective date for any award based on his 
claim by letter dated August 2006 as well as in the April 
2006 rating decision and May 2006 supplemental statement of 
the case.  The Board finds that any deficiency in the notice 
to the appellant or the timing of these notices is harmless 
error.  See Overton v. Nicholson, No. 02-1814 (September 22, 
2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 38 
U.S.C.A. § 5103(a) notice had been provided to the appellant, 
the Court found that the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims, and found that the error 
was harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service records, outpatient treatment records, and 
multiple VA examinations.  The veteran provided lay evidence 
in the form of his own statements and testimony at his 
September 2002 Board hearing.  In a November 2005 statement, 
the veteran indicated that he had no further medical evidence 
to submit in support of his claim.  The Board finds no 
indication or allegation that additional pertinent evidence 
remains outstanding.  Therefore, the Board is satisfied that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.





ORDER

A disability rating for spondylolisthesis, grade II, with 
degenerative disc disease of the lumbar spine greater than 20 
percent prior to October 19, 2004 is denied.

A disability rating for spondylolisthesis, grade II, with 
degenerative disc disease of the lumbar spine greater than 40 
percent from October 19, 2004 to February 10, 2006 is denied.  

A disability rating for spondylolisthesis, grade II, with 
degenerative disc disease of the lumbar spine greater than 60 
percent since February 10, 2006 is denied.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


